Exhibit 10.1
 
 
 
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (this "Agreement") is made and entered
into as of February 23, 2015, by and between Venaxis, Inc. (the "Company") and
Don Hurd ("Hurd").  The Company and Hurd are referred to jointly herein as "the
Parties" and individually as a "Party" to this Agreement.  The "Effective Date"
of this Agreement shall be as of the lapse of the seven day revocation period
set forth in ARTICLE 7 hereof.
RECITALS
A.            Hurd is currently an employee of the Company serving in the office
of Senior Vice President and Chief Commercial Officer, and is party with the
Company to that certain Employment Agreement dated May 23, 2012 (the "Employment
Agreement").  Hurd resigned as Senior Vice President and Chief Commercial
Officer and employee of the Company by delivering the resignation letter
attached hereto as Exhibit A, which resignation was accepted by the Company on
the date of execution of this Agreement.
B.            The Parties desire to set forth their understandings and
agreements regarding or relating to Hurd's employment with, and service as an
officer and employee of the Company and the termination thereof, and to
memorialize the terms of such agreements in this Agreement.
NOW THEREFORE, in consideration of the following covenants and promises and for
other valuable consideration as described below, and intending to be legally
bound, the Parties hereby agree as follows:
AGREEMENT
ARTICLE 1.       Incorporation of Recitals.  The above recitals are incorporated
herein as if restated and are made a part of this Agreement.
 
ARTICLE 2.      Termination of Employment.  Hurd hereby resigns as an officer
and employee of the Company effective as of the close of business on February
22, 2015.  In connection with such resignation, the Employment Agreement between
the Parties is hereby voluntarily terminated in full, and all obligations of the
Parties to each other are set forth in this Agreement.
 
ARTICLE 3.      Severance Payments.  In consideration for the execution of this
Agreement, the termination of the Employment Agreement and the release of all
claims and other promises by Hurd as set forth herein, Company agrees to the pay
to Hurd the following consideration:
 
Section 3.1         Hurd shall continue to receive monthly compensation equal to
$22,997 through February 22, 2015.  Such payments shall be made to Hurd in
accordance with Company's normal payroll practices and Company will deduct all
normal withholdings from such payments.
 
Section 3.2        The Company and Hurd will enter into a Consulting Agreement,
with a minimum term through December 31, 2015, under which Hurd will provide
transition services to the Company, and be compensated for such services, in
accordance with the terms of such Consulting Agreement.
 
1

--------------------------------------------------------------------------------


 
Section 3.3        Hurd shall be paid or have been paid the cash bonus for the
2014 fiscal year as approved by the Board during its February 11, 2015 meeting,
under the Company's 2014 Incentive Compensation Plan.  Any such bonus payment
shall not be pro-rated. 
 
Section 3.4        In accordance with the terms of the Company's 2002 Stock
Incentive Plan, as amended (the "Plan"), while Hurd continues to provide
services to the Company under the Consulting Agreement, the stock options
awarded to Hurd prior to the Effective Date and listed on Exhibit A to the
Consulting Agreement shall continue in full force and effect and continue to
vest in accordance with the applicable vesting schedules.
 
The Parties agree to make all necessary and usual reports to the Internal
Revenue Service, state taxing authorities and any similar agencies and to
perform all withholdings normally applicable to the types and amounts of
payments and other consideration Hurd is entitled to receive as a result of the
Consulting Agreement and this Agreement.
ARTICLE 4.       Hurd's Acknowledgements, Representations and Agreements.
 
Section 4.1         Hurd acknowledges that certain of the consideration and
payments described in Section 3 are substantially greater than the compensation
Hurd would otherwise be entitled to receive in connection with a voluntary
resignation from the Company and/or payments under the terminated Employment
Agreement, and represent valuable consideration for his obligations and
agreements under this Agreement.
 
Section 4.2         Hurd has returned, or will return upon the termination of
the Consulting Agreement, all of the property of, and information pertaining to,
the Company, and its affiliates, in his possession and control.  Any Company
property retained by Hurd during the term of the Consulting Agreement will be
returned by Hurd to the Company at the end of such term and will remain the
property of the Company until such time.  Notwithstanding the foregoing, the
Company agrees that Hurd may retain his Company-provided personal computer
during the term of the Consulting Agreement as a resource in assisting Company,
including any data thereon; provided, that such computer and information shall
be controlled by Hurd to ensure that no third parties may gain access to them;
and provided further, that all Company information and data will be removed
permanently from such computer, or any replacement personal computer, tablet or
other similar device at the end of the term of the Consulting Agreement.
 
Section 4.3         Hurd shall not disparage the Company or any of its officers,
directors, employees, affiliates, or agents during or after the term of his
employment with Company.  Hurd acknowledges that, to the extent he has received
confidential or non‑public information regarding the Company, he will keep such
information confidential and comply with all legal obligations with respect
thereto.  Failure to comply with the provisions of this paragraph may, in
addition to any other remedies available under applicable law and at the
Company's option, result in a termination of any payments and benefits which
have not been made.  The obligations under this paragraph shall survive
indefinitely.
 
2

--------------------------------------------------------------------------------


ARTICLE 5.       General Release by Company.  In consideration for Hurd's
releases and agreements contained in this Agreement and upon receipt of a fully
executed copy of this Agreement by the Company and the expiration of the waiting
period set forth in ARTICLE 7 without revocation of this Agreement, Company
forever releases and discharges Hurd and each of Hurd's heirs, beneficiaries,
successors, assigns, agents, employees, executors, administrators, and
representatives from any and all claims and causes of action arising before the
Effective Date of this Agreement, whether known or unknown and including, but
not limited to, all claims arising out of Hurd's employment with Company or
arising out of any act or omission Hurd made in good faith as an officer and
director of Company; provided, however, Company's release does not include a
release for any liability or obligation arising under this Agreement, or arising
from any fraud or willful misconduct by Hurd or a breach of this Agreement.
 
ARTICLE 6.       General Releases by Hurd.
 
Section 6.1        In consideration for the Company's releases and agreements
contained in this Agreement, the payment of the consideration described herein
and upon his receipt of a fully executed copy of this Agreement that is not
revoked by Hurd during the revocation period set forth in ARTICLE 7, Hurd, for
himself, for his heirs, beneficiaries, successors, assigns, agents, employees,
executors, administrators, and representatives, and for anyone who has or
obtains rights or claims from his, forever releases and discharges Company, and
each of Company's affiliates, and their respective directors, officers,
successors, assigns, agents, employees, and representatives (collectively,
"Company Releasees") from any and all claims and causes of action arising before
the Effective Date of this Agreement, whether known or unknown and including,
but not limited to, all claims arising out of Hurd's employment with Company or
arising out of any act or omission of Company or any of its officers and
directors; provided, however, Hurd's release does not include a release for any
liability or obligation arising under this Agreement, or arising from any fraud
or willful misconduct by Company, or any of its officers and directors, and
further does not apply to any rights that Hurd might have as a shareholder of
Company or as a holder of stock options awarded by the Company.
 
Section 6.2          To the extent permitted by law, Hurd specifically releases
the Company Releasees from all claims arising under or in connection with the
following federal and state laws, as amended, and all related regulations, the:
Age Discrimination in Employment Act of 1967; Americans with Disabilities Act of
1990; Title VII of the Civil Rights Act of 1964; Civil Rights Act of 1991; Civil
Rights Acts of 1866 and 1871; Equal Pay Act of 1963; Family and Medical Leave
Act of 1993; National Labor Relations Act; Occupation Safety and Health Act of
1970; Older Workers Benefit Protection Act of 1990; Pregnancy Disability Act of
1978; the Rehabilitation Act of 1973; Executive Order 11246; Colorado
Anti-Discrimination Act of 1957; Colorado's Minimum Wages of Workers Act;
Colorado Wage Equality Regardless of Sex Act; Colorado Labor Peace Act;
Colorado's Wage Claim Act (C.R.S. §84101 et seq.), Colorado employment practice
statutes (including C.R.S. § 24-43-401 et. seq.) and the common law of the State
of Colorado for compensation, damages, tort, breach of express or implied
employment contract, discrimination, harassment, sexual harassment, wrongful
discharge, infliction of emotional distress, defamation and for any other
damages or injuries incurred on the job, in relation to Hurd's employment or
incurred as a result of loss of employment.
 
3

--------------------------------------------------------------------------------


 
ARTICLE 7.       ADEA Disclosure.  Hurd is over the age of 40 and recognizes and
agrees that under the terms and provisions of this Agreement he is releasing and
waiving rights he may have to pursue any claims against Company arising under
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et. seq. (the
"ADEA").  In connection with this waiver of those rights, Hurd specifically
acknowledges the following:
 
Section 7.1         Hurd has the right to a 21 day period to review this
Agreement, and to the extent that such period has not fully elapsed as of the
Effective Date hereof, he has waived the remainder of that period by executing
this Agreement.
 
Section 7.2         Prior to executing this Agreement, Hurd has been advised
that he has the right to consult with an attorney before executing this
Agreement, and has done so to the extent he deemed necessary or appropriate.
 
Section 7.3         Hurd has read this Agreement, understands all of its terms,
and he KNOWINGLY AND VOLUNTARILY and with full knowledge of its significance and
the consequences thereof entered into this Agreement.
 
Section 7.4         Hurd has seven days following the execution of this
Agreement to revoke the Agreement, and the Agreement will not become effective
or enforceable until such seven day period has lapsed.  To revoke the Agreement
within seven days of its execution, Hurd must advise Company in writing of his
election to revoke the Agreement.  The Effective Date of this Agreement is the
beginning of the eighth calendar day after the date of execution of this
Agreement by the Parties (the "Effective Date").
 
Section 7.5         This Agreement is intended by the Parties to comply with the
terms of the Older Workers Benefit Protection Act of 1990 and all amendments
thereto.
 
ARTICLE 8.      Claims Not Released.  Notwithstanding ARTICLES 6 and 7 of this
Agreement, it is understood and agreed that Hurd is not waiving claims filed
under any state workers' compensation or unemployment law or any claim not
waiveable under law.  Further, it is understood and agreed that Hurd is not
prohibited from communicating with or participating in any administrative
proceeding before the Equal Employment Opportunity Commission, United States
Department of Labor, or other federal, state or local law agency. Should any
entity, agency, commission, or person file a charge, action, complaint or
lawsuit against the Company Releasees based upon any of the above-released
claims in ARTICLES 6 or 7 of this Agreement, Hurd agrees not to seek or accept
any resulting relief whatsoever.
 
ARTICLE 9.        Further Inquiries.  Following the Effective Date, Hurd will
direct inquiries from prospective employers or other entities to the Company's
Chief Financial Officer.  The Company agrees that, upon such inquiry, it will
provide a reference of employment regarding Hurd, which shall include the dates
of his employment, his positions held and duties and a statement that he
voluntarily resigned from Company.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 10.      Taxes.  All payments to Hurd that are described in this
Agreement are subject to applicable withholding taxes.  In addition, each
payment shall be designated as a "separate payment" within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), and
will be made subject to compliance with Section 409A.  Notwithstanding anything
herein to the contrary, (a) if at the time of Hurd's "separation from service"
within the meaning of Section 409A of the Code (which, for the avoidance of
doubt, is expected to occur on the Effective Date) he is a "specified employee"
as defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder or payable under any other compensatory
arrangement between Hurd and Company or any of its affiliates as a result of
such separation from service is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to Hurd)
until the date that is six months following Hurd's separation from service (or
the earliest date as is permitted under Section 409A of the Code), at which
point all payments deferred pursuant to this Section 10 shall be paid to Hurd in
a lump sum and (b) if any other payments of money or other benefits due to Hurd
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner that does not cause such an accelerated or
additional tax.  Additionally, nothing under this Agreement shall be deemed to
change the scheduled payment date(s) of any deferred compensation subject to
Section 409A of the Code to the extent that such a change in payment date would
be impermissible under Section 409A of the Code.
 
ARTICLE 11.         Entire Agreement; Amendment; Enforceability.  This Agreement
expresses the entire understanding between the Parties about its subject matter
and is the only agreement, promise or understanding on which the Parties are
relying in connection with the subject matter hereof.  This Agreement may only
be amended, changed or waived will be through a written document signed by both
Parties.  This Agreement is enforceable by and against each Party and anyone
else who has or who obtains rights under this Agreement from either Party.  This
Agreement will be interpreted and enforced under Colorado law.  Any controversy
or claim arising out of or relating to this Agreement or the breach thereof
shall be settled by arbitration in the City and County of Denver, Colorado in
accordance with the rules then existing of the American Arbitration Association
and judgment upon the award may be entered in any court having jurisdiction
thereof.  Further, should any Party be forced to bring an action to enforce any
provision of this Agreement, the prevailing Party, in addition to all other
applicable remedies, shall be awarded all reasonable cost and attorneys' fees.
 
ARTICLE 12.        Notices; Process.  Any notice this Agreement requires must be
in writing and will be effective only if hand-delivered or sent by certified
U.S. mail, return receipt requested, or by overnight delivery service to the
Party entitled to receive the notice at the Party's address stated below, or at
such other address as that Party may later provide to the other Party.  The
Parties agree to waive service of process in any action or arbitration brought
to enforce or to interpret this Agreement, and agree that service of a complaint
or any other pleading, discovery, order or similar legal document in any such
action that would otherwise have to be served by personal service will be deemed
served three days after being sent to the other Party and that Party's attorney,
as applicable, by certified U.S. mail as provided below:
 
 
5

--------------------------------------------------------------------------------


 
to Hurd at:                                           720 King Road
Cox's Creek, KY 40013
Email: churd60041@aol.com


to Company at:                                Venaxis, Inc.
Attn: Chief Executive Officer
1585 South Perry Street
Castle Rock, CO 80104


with a copy to:                                 Mary Mullany, Esq.
Ballard Spahr LLP
1735 Market Street
51st Floor
Philadelphia, PA 19103-7599


ARTICLE 13.   Signatory's Authority; All Necessary Consents.  Each Party
expressly represents that such Party does not require any third party's consent
to enter into this Agreement, including the consent of any spouse, insurer,
assignee, licensee, secured lender, or regulatory agency.
 
ARTICLE 14.    SPECIFIC ACKNOWLEDGEMENTS.  HURD ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT, THAT HE HAS BEEN ADVISED THAT HE SHOULD CONSULT WITH AN ATTORNEY
BEFORE HE EXECUTES THIS AGREEMENT, AND THAT HE UNDERSTANDS ALL OF ITS TERMS AND
EXECUTES IT KNOWINGLY AND VOLUNTARILY WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE
AND THE CONSEQUENCES THEREOF.
 
ARTICLE 15.    No Admission.  This Agreement, and compliance with this
Agreement, shall not be construed as an admission of liability on the part of
the Parties, such liability being hereby expressly denied.  The Parties' intent
in this Agreement is to provide the other Party with a complete, total,
irrevocable and binding release of all matters arising before the date of this
Agreement (except those matters reserved herein), which might result in a
dispute and avoid any further differences or conflicts. The Parties hereby
represent that they have neither filed nor caused to be filed any pending
charges, suits, claims, grievances or other action (hereinafter referred to as
"Claims") which in any way arise from or relate to the subject matter covered by
this Agreement.  Each Party further represents to each other that such Party has
not directly or indirectly assigned any Claim related to the subject matter
hereof or released hereby to any other person.
 
ARTICLE 16.    No Knowledge of Securities or Disclosure Violations.  Each of
Company and Hurd affirmatively states and represents to the other that it has no
knowledge that the other has violated the requirements of the Securities Act of
1933, the Securities Exchange Act of 1934 (the "1934 Act"), the reporting
requirements of the 1934 Act, the requirements for disclosure controls and
financial controls imposed by the 1934 Act, or other provisions of the federal
or applicable state securities laws.
 
6

--------------------------------------------------------------------------------


 
ARTICLE 17.    Full and Complete Defense.  This Agreement and the releases
contained herein, may be pled as a full and complete defense, counterclaim or
cross-claim to, and may be used as a basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted or
attempted in breach of this Agreement or the releases contained herein.  In the
event of any action by any Party hereto to enforce this Agreement, the releases
contained herein, or any other agreement delivered pursuant hereto, the
prevailing Party shall be entitled to recover reasonable attorneys' fees and
costs.
 
ARTICLE 18.    Attorneys' Fees.  Each of the Parties shall be responsible to pay
his or its respective attorneys' fees incurred in connection with the
negotiation and drafting of this Agreement.  Each Party shall release and
forever hold the other harmless from any liability to the attorneys for payment
of such fees pursuant to any agreement or understanding between each Party and
his or its attorneys.
 
ARTICLE 19.    No Reliance.  The Parties warrant to each other that in agreeing
to the terms of this Agreement, they have not relied in any way upon any
representations or statements of the other Party regarding the subject matter
hereof for the basis or effect of this Agreement other than those
representations or statements contained herein.  In entering into this
Agreement, each Party represents that in entering into this Agreement and
completing the transactions hereunder, he or it has done so after completing
such investigation as he or it has determined to be necessary or appropriate in
the circumstances, and after having consulted with and taken advice from such
Party's legal, financial, tax, investment, and other advisors to the extent such
Party has determined such consultation to be necessary or appropriate in the
circumstances.
 
ARTICLE 20.    No Mistake; Final Settlement.  In connection with this Agreement,
the Parties hereby acknowledge that they are aware that they may hereafter
discover facts in addition to or different from those which they now know or
believe to be true with respect to this Agreement, but that it is their
intention hereby to settle, fully, finally and forever, and to release all
matters, issues and differences, known or unknown, suspected or unsuspected,
which now exist, which may exist, or which heretofore have existed against any
and all Parties under this Agreement.
 
ARTICLE 21.    Severability.  If any part of this Agreement shall be determined
to be illegal, invalid or unenforceable, the remaining part shall not be
affected thereby, and the illegal, unenforceable or invalid parts shall be
deemed not to be a part of this Agreement, although this Agreement will be
rewritten by the court or person making such finding to reflect the intention of
the Parties to the maximum extent permitted by law. Each Party represents and
warrants that he or it has full capacity and authority to settle, compromise,
and release his or its Claims and to enter into this Agreement and that no other
person or entity has acquired, or will in the future acquire or have any right
to assert, against any person or entity released by this Agreement any portion
of that Party's Claims released herein.
 
ARTICLE 22 .    Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
7

--------------------------------------------------------------------------------


 
 
ARTICLE 23.    Survival.  The Parties agree that the obligations,
representations and warranties contained herein shall indefinitely survive the
execution of this Agreement, the delivery of all documents hereunder.
 
[Signatures on next page.]
 
 
 
 
8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Severance and Release Agreement
to be duly executed as of the date first written above.


VENAXIS, INC.






By: /s/Steve
Lundy                                                                                    
Its: President and Chief Executive Officer






DON HURD




Signature: /s/ Don
Hurd                                                                                    






9

--------------------------------------------------------------------------------


 